Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a non-final, first office action on the merits. 
Claims 21-40 (claims 1-20 are cancelled) are presented for examination. 

Continuation
This application is a continuation of U.S. application 13/841,487 (filed 03/15/2013, now U.S. Patent No. 10,504,127). See MPEP §201.08. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Applications are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Application No. 13/841,487 (filed 03/15/2013, now U.S. Patent No. 10,504,127). Claim 21 in the instant application (left column) and claim 1 in the referenced patent (left column). 

A system for classifying competitors of a user of the system, the system comprising: a website crawler that runs on a processor, the website crawler 



a competitor classifier that runs on the processor, the competitor classifier operable to: determine respective relevancy scores of a plurality of potential competitors to at least one product in a product set by assigning a value to a first variable, 

the variable comprising: an absolute number of products common to the user's website and the potential competitor's website, or a percentage of 

, 



wherein the absolute number or the percentage is determined at least in part based on the competitor product information extracted from the raw data; 


the competitor classifier operable to determine the respective relevancy scores further by assigning a value to a second variable, the second variable comprising at least one of: unique visitors to the potential competitor's website; reviews on the potential competitor's website; ratings on the potential competitor's website; or number of products offered by the potential 



Amendment and Response to Office Action determine, for each potential competitor, if the computed relevancy score is greater than a threshold value; and 

add each of the one or more of the plurality of potential competitors having a respective computed relevancy score greater than the threshold value to a competitor set.
add each competitor having a computed relevancy score greater than the threshold value to a competitor set; 


a user interface coupled to the competitor classifier, the processor operable to cause the user interface to display product set information and competitor set information to a user; 


wherein the product set information comprises, for the at least one product in the set, at least one of: product SKU; product category; or product brand; and the competitor set information comprises, for each competitor in the competitor set, the first variable and the second variable.





Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim 1 in the referenced patent and claim 21 recited substantially similar limitation. However, claim 1 in the referenced patent is more narrow. The breadth of claim 21 of the instant application would read on the more narrow claim 1 of the reference patetn. 
	Thus claim 21 in the instant application is an obvious variant of claim 1 in the referenced application. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dave, Kushal, Steve Lawrence, and David M. Pennock. "Mining the peanut gallery: Opinion extraction and semantic classification of product reviews." Proceedings of the 12th international conference on World Wide Web. 2003.
Ezop, P. (1994). Database marketing research. Marketing Research, 6(4), 34. Retrieved from https://dialog.proquest.com/professional/docview/202672350?accountid=131444
Barney US 8,131,701: method and system for probabilistically quantifying and visualizing relevance between two or more citationally or contextually related data objects. 
Schroeder et al. US 2005/0273380: business planner. 
Brogan et al. US 9,916,590: analytic services portal. 
Wefers, Marcus CA 2469319: Processing electronic data structures by mapping benchmark definitions to software for supporting business process. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623